Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2002

Chatam Intl Inc v. Bodum Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3422




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Chatam Intl Inc v. Bodum Inc" (2002). 2002 Decisions. Paper 418.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/418


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                      NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                          No:    01-3422

               CHATAM INTERNATIONAL INCORPORATED,

                                        Appellant
                                 v.

                  BODUM, INC.; "CHAMBORD.COM"

        On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                   D.C. Civil No. 00-cv-01793
             District Judge: Hon. Edmund V. Ludwig

                     Argued: July 15, 2002
                    (Filed: July 19, 2002)
           Before: McKee, Weis & Duhe, Circuit Judges

Paul M. Lewis, Esq. Argued
Joshua Sarner, Esq.
Sarner & Associates
1835 Market Street
Eleven Penn Center, 29th Floor
Philadelphia, PA 19103

     Attorneys for Appellant

David E. Bennett, Esq. Argued
Chad A. Schiefelbein, Esq.
Vedder, Price, Kaufman & Kammholz
222 North LaSalle Street
Suite 2600
Chicago, IL 60601

Barry L. Cohen, Esq.
Thorp, Reed & Armstrong
2005 Market Street
One Commerce Square, Suite 2010
Philadelphia, PA 19103

     Attorneys for Appellee

                       OPINION OF THE COURT

McKee Circuit Judge.

     Chatam International Incorporated appeals the district court’s grant of summary
judgment in favor of Bodum, Inc. and against Chatam International on the latter’s claim
for trademark infringement and trademark delusion pursuant to 15 U.S.C. 1125. For
the reasons that follow, we will affirm.
     Inasmuch as we write only for the parties who are familiar with the background of
this suit, we need not set forth the underlying facts or circumstances of this appeal. We
have reviewed the thorough and thoughtful Memorandum which the district court filed
on August 8, 2001. We believe the district court adequately explained its reasons for
granting summary judgment, and we affirm the district court’s grant of summary
judgment substantially for the reasons set forth in that thoughtful Memorandum.
     We do, however, note that at oral argument, counsel for Chatam, argued that it
was not "immediately apparent" that Bodum’s use of the domain name,
"CHAMBORD.COM," was related to the sale or offering of coffee makers (as allowed
by the 1982 Consent Decree) as opposed to the sale of coffee or tea (as prohibited under
the Consent Decree). However, it is uncontested that the unambiguous text of the
Consent Decree allows Bodum to use the mark, "Chambord," "in connection with the
sale and offering for sale of coffee makers." The challenged use of the domain name
here is clearly "in connection with the sale . . . of coffee makers."
     Although it can be argued that such a connection is not "immediately apparent" on
the face of the domain name, the language of the Consent Decree does not require it to
be. The connection to coffee makers is, immediately apparent from the web pages linked
to the domain name. That is consistent with the language that the parties drafted.
 Although it is certainly possible that Bodum could use the mark in connection with the
sale of coffee makers in a manner that would violate the Consent Decree, we do not find
any such inconsistency here. Accordingly, we conclude that the district court did not err
in granting summary judgment to Bodum, Inc.

                                  By the court:

                                   /s/ Theodore A. McKee
                                  Circuit Judg